DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-14 is/are pending. 
Claim(s) 1 is/are independent.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy, for the foreign priority, of French Patent Application No. 1761629 (filed on 12/5/2017), was received on 6/3/2020.

The present application is the National Stage entry under 35 U.S.C. 371 of PCT/FR2018/053117 (filed on 12/5/2018).

Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 6/3/2020 have been considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," “The present invention relates to,” etc.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Objections
Claim(s) 13-14 is/are objected to because of the following informalities:  
the 
Claim(s) 13-14 refer(s) to device/assembly/machine claim(s) which depend(s) on method/process claim(s). Process, machine, manufacture and composition of matter are four distinct classes of invention and each should be in a separate set of claims.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims 13-14 are directed towards "a computer program" and “a recording medium”.

This can be interpreted as referring to lines of programming within a computer system, rather than referring to the program or medium as a physical object. Accordingly, the claims becomes nothing more than sets of software instructions which are "software per se". 

“Software per se” is non-statutory under 35 USC 101 because it is merely a set instructions without any defined tangible output or tangible result being produced. The requirement for tangible result under 35 USC 101 is defined in State Street Bank & Trust Co. v. Signature Financial Group Inc., 149 F.3d 1368, 47USPQ2d 1596 (Fed. Cir. 1998).

Applicant may overcome the above rejection by canceling claims 13 as well as reciting a non-transitory computer readable medium in claim 14; or by any other appropriate correction.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (U.S. Pub. No. 2011/0144760) (hereinafter “Wong”).


Regarding claim 1, Wong teaches a method for producing a tailor-made implant intended to be implanted on a placement site of at least one damaged bone part, (Para. 37 - - patient-specific implant, i.e. tailor-made implant is made for damaged bone)

comprising the following steps: i. acquisition of one or more images of at least said damaged bone part; (Fig. 1A - - representation of bone joint is acquired)

ii. graphical 3D representation of the image of at least said damaged bone part acquired at step i.; (Para. 42 - - model representation of bone joint can be in three dimensions)


iii. 
a) superpositioning of a 3D representation of a standard implant on the 3D representation obtained at step ii., by positioning said standard implant on a placement site at the surface of said at least one damaged bone part, then, if necessary, modification of the dimensions and/or adjustment of the shape of said standard implant, taking account of at least one parameter of said at least one damaged bone part, then optional modification of the outer surface of said standard implant, the modification of the outer surface of said standard implant being such that said standard implant thus positioned on said placement site is imparted an outer surface which is: 
- the impression or substantially the impression of the outer surface of said bone part, occupied by said standard implant, in the state prior to superpositioning of said implant, when the geometry of said bone part is intended to be preserved, or - a functional outer surface, when said tailor-made implant is intended to be used at the interface of two bone parts cooperating with each other, said functional surface being determined in such a way that, being at least partially in contact with a conjugate surface of the other bone part with which said damaged bone part cooperates, it ensures the articulation of said bone parts, 

or 

b) having performed at least one local modification directly on a placement site of the graphical 3D representation of said at least one damaged bone part, determination of the shape and dimensions of said anchoring surface of an implant depending on the shape and the dimensions of said at least one local modification performed on said graphical 3D representation, said anchoring surface permitting the anchoring thereof on said damaged bone part, then determination of the outer surface of said implant; (Para. 36 - - shape, including size, i.e. dimensions, is determined for anchoring surface after customization, i.e. modification, of placement site of the graphical 3D representation of the joint bone; Para. 44 - - additional features such as anchors can be added to the target joint)

iv. realization of the tailor-made implant from the definitive parameters of said implant obtained at step iii. (Para. 146 - - rapid prototyping, i.e. additive manufacturing, is used to build, i.e. realization, of tailor-made implant)



Regarding claim 2
Wong further teaches said superpositioning of a 3D representation of a standard implant on the 3D representation obtained at step ii. is performed by fading. (Para. 47 - - superimposing is performed, where superimposing is being interpreted as fading)



Regarding claim 3 
Wong further teaches the outer surface of said implant is plane, rounded, or is the impression or substantially the impression of the zone of said damaged bone part, in the state before its removal by said at least one local modification, or when said tailor-made implant is intended to be used at the interface of two bones parts cooperating with each other, said outer surface of said implant being a functional outer surface determined in such a way that, being at least partially in contact with a conjugate surface of the other bone part with which said damaged bone part cooperates, it ensures the articulation of said bone parts. (Para. 37 - - implant is made to be an anatomic or optimized fit, such that when in contact, the various parts cooperate with each other, thus ensuring articulation of said bone parts)



Regarding claim 4 
Wong further teaches the determination of said functional surface is performed while the two bone parts are in a functional position in the graphical 3D representation, an acquisition of one or more images of said two bone parts having been performed at step i). (Para. 85 - - functional positioning of two bone parts is performed)



Regarding claim 5
Wong further teaches said implant is a part of a medical device intended to be implanted. (Para. 53 - - implant can be part of medical implantation)



Regarding claim 6 
Wong further teaches said conjugate surface corresponds to the outer surface of another implant received at the surface of said other bone part cooperating with said damaged bone part. (Para. 37 - - implant is made to be an anatomic or optimized fit, such that when in contact, the various parts cooperate with each other)



Regarding claim 7 
Wong further teaches the outer surface of said implant is determined by removing material from a solid surface of the graphical representation of the implant. (Para. 88 - - implant consists of cut surfaces, where cutting is removal of material)



Regarding claim 8 
Wong further teaches the portion of the implant to be removed is determined by subtracting the only graphical representation of said at least one bone part to be repaired obtained at step ii. from the graphical representation representing the combination of bone part and standard implant positioned on its placement site. (Para. 42, 44 - - difference between graphical representation of bone and implant is used to customize implant, where difference is used to subtract appropriate portion of the standard implant)



Regarding claim 9 
Wong further teaches the outer surface of said implant is determined by addition of material. (Para. 146 - - rapid prototyping, i.e. additive manufacturing, is used to build, i.e. realization, of tailor-made implant)



Regarding claim 10 
Wong further teaches said local modification is a continuous recess. (Para. 139 - - surface has continuity properties)



Regarding claim 11 
Wong further teaches said implant is formed by additive manufacture. (Para. 146 - - rapid prototyping, i.e. additive manufacturing, is used to build, i.e. realization, of tailor-made implant)





Regarding claim 12 
Wong further teaches comprising a supplementary step of additive manufacture of said at least one bone part acquired at step ii. (Para. 146 - - rapid prototyping, i.e. additive manufacturing, is used to build, i.e. realization, of tailor-made implant)



Regarding claim 13 
Wong further teaches a computer program having instructions for executing the method for producing a tailor-made implant as claimed in any one of claims 1 through 12, when the program is executed by a processor. (Para. 109, 144 - - computer is used to execute method)



Regarding claim 14
Wong further teaches a recording medium on which the computer program as claimed in claim 13 is stored. (Para. 109, 144 - - computer is used to execute method)


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2016/0256279 by Sanders et al., which discloses a patient-specific implant for bone defects (Title/Abstract).
U.S. Pub. No. 2017/0172747 by Bake et al., which discloses a surgical kit for cartilage repair comprising implant and tools (Title/Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119